Under a general power to control the manufacture and sale of spirituous liquors granted by the charter of a municipal corporation, an ordinance was passed requiring the closing of doors of retailers on Sunday and every night at 12 o’clock except Saturday night, then at 11 o’clock, and that the keepers should not permit persons to assemble at their places of business on Sundays, or after the hours at which they were required to close their doors. A retailer was convicted in the mayor’s court for permitting persons to assemble at his saloon or grocery on Sunday :Held, that this was no bar to a subsequent prosecution by the state for keeping open a tippling house on Sunday. 35 Ga., 145; 53 Ib., 75; 59 Ib., 168.